              Case 2:20-cv-02219-NJK Document 10
                                              11 Filed 02/08/21 Page 1 of 5
                                                                          4




 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 MARCELO ILLARMO, MABN 670079
   Special Assistant United States Attorney
 4
   160 Spear Street, Suite 800
 5 San Francisco, California 94105
   Telephone: (415) 977-8944
 6 Facsimile: (415) 744-0134
   E-Mail: marcelo.illarmo@ssa.gov
 7
   Attorneys for Defendant
 8
                                UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
                                                   )
11   LORA BRAND                                    )
                                                   )
12          Plaintiff,                             ) Case No.: 2:20-cv-02219-NJK
                                                   )
13                  v.                             )
                                                   ) UNOPPOSED MOTION FOR EXTENSION
14   ANDREW SAUL,                                  ) OF TIME (FIRST REQUEST)
     Commissioner of Social Security,              )
15                                                 )
            Defendant.                             )
16

17

18          Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and
19 through his undersigned attorneys, hereby moves for a 60-day extension of time to file Defendant’s

20 Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint. Defendant’s

21 Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint are due to be filed

22 by February 15, 2021.

23          Defendant makes this request in good faith and for good cause, because the CAR, which
24 must be filed with the Answer and is necessary to adjudicate the case, is not yet available. The

25 public health emergency pandemic caused by COVID-19 has significantly impacted operations in

26 the Social Security Administration’s Office of Appellate Operations (OAO) in Falls Church,
               Case 2:20-cv-02219-NJK Document 10
                                               11 Filed 02/08/21 Page 2 of 5
                                                                           4




 1 Virginia, which is responsible for producing the CAR that must be filed with the Answer, per 42

 2 U.S.C. §§ 405(g) and (h). Prior to the COVID-19 pandemic, to safeguard Personally Identifiable

 3 Information (PII), all hearing recordings, which are part of the administrative record, were
   downloaded onto compact discs and encrypted. OAO securely routed the encrypted discs to a
 4
   private contractor through a daily pickup and delivery service at the Official Duty Station (ODS) in
 5
   Falls Church, Virginia. The private contractor would transcribe the hearing recording and send the
 6
   paper copy of the hearing transcript back to OAO. OAO personnel would then scan the hearing
 7
   transcript into the electronic record or place the hearing transcript in the paper case file. Thereafter,
 8
   OAO personnel would assemble the administrative record in a prescribed order. After the advent of
 9
   COVID-19, the Agency has taken a number of concrete steps to transition its years-old in person
10
   CAR preparation process to a fully virtual one.
11
           OAO has been actively pursuing mitigation efforts to allow the remote preparation of
12
   administrative records to ensure a continuity of operations. For cases in which the private
13 contractors were already in possession of hearing recordings for transcription, with the assistance of

14 the Office of Acquisitions and Grants (OAG), OAO received approval to receive these transcripts

15 from the private contractors via secured email, e.g., using password protection and redacted Social

16 Security Numbers. In April 2020, OAO began receiving such hearing transcripts from private

17 contractors via secured email.

18          For cases in which OAO had not yet submitted recordings to the private contractors before

19 March 16, 2020, OAO has been pursuing all available options to obtain transcriptions for these

20 cases. In May 2020, OAO began encrypting hearing recordings and securely emailing them to the

21 contractors for transcription. Through the month of May, OAO and the contractors worked to
   resolve technical issues that arose, particularly with large files.
22
           As detailed in the attached declarations from Jebby Rasputnis, Executive Director of the
23
   OAO, the Commissioner has redesigned its business process to allow for virtual CAR production,
24
   including adopting new technology, retraining staff, modifying blanket purchase agreements with
25
   transcription services, adding two more transcription vendors, and transferring and hiring
26


                                                        2
              Case 2:20-cv-02219-NJK Document 10
                                              11 Filed 02/08/21 Page 3 of 5
                                                                          4




 1 employees to help with the workload. In addition to the changes made by the Commissioner, the

 2 agency’s transcription vendors are also modifying their business operations to help provide virtual

 3 services. Although the agency has improved its CAR production and works to continue its
   improvement, OAO must still navigate and overcome significant challenges, including a backlog of
 4
   over 11,000 cases.
 5
           OAO is trying to prioritize CAR preparation based on objective factors, such as filing date,
 6
   and is working diligently to address the backlog of CARS. Out of fairness to all social security
 7
   claimants, Defendant respectfully requests that the Court defer to OAO’s prioritization of cases for
 8
   CAR preparation and maintain consistency in the length of extensions granted in social security
 9
   cases, absent a showing of exceptional circumstances. Counsel for Defendant further states that the
10
   Office of General Counsel (OGC) is monitoring receipt of transcripts on a daily basis and is
11
   committed to filing Answers promptly upon receipt and review of the administrative records.
12
           Given the volume of pending cases, Defendant requests an extension in which to respond to
13
   the Complaint until April 16, 2021. If Defendant is unable to produce the certified administrative
14
   record necessary to file an Answer in accordance with this Order, Defendant shall request an
15
   additional extension prior to the due date.
16
           The undersigned affirms that opposing counsel does not object to the requested extension.
17

18

19

20

21

22

23

24

25

26


                                                     3
              Case 2:20-cv-02219-NJK Document 10
                                              11 Filed 02/08/21 Page 4 of 5
                                                                          4




 1         WHEREFORE, the Defendant asks the Court to enlarge the time for filing the Electronic

 2 Certified Administrative Record and Answer to Plaintiff’s Complaint until April 16, 2021.

 3

 4         Dated: February 8, 2021

 5                                                      Respectfully submitted

 6                                                      NICHOLAS A. TRUTANICH
                                                        United States Attorney
 7
                                                        /s/ Marcelo Illarmo
 8                                                      MARCELO ILLARMO
                                                        Special Assistant United States Attorney
 9

10
                                                        IT IS SO ORDERED:
11
                                                        _________________________________
12
                                                        UNITED STATES MAGISTRATE JUDGE
13                                                             February 8, 2021
                                                        DATED:______________________
14

15

16

17

18

19

20

21

22

23

24

25

26


                                                    4
